Citation Nr: 0626521	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-02 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture, T-12 and L-1, with lumbosacral strain, currently 
rated 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964 with additional service in the United States Army 
Reserve (USAR) between December 1969 and January 1995, which 
includes relevant periods of active duty for training 
(ACDUTRA).

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which continued a 10 percent 
evaluation for residuals of a fracture, T-12 and L-1, with 
lumbosacral strain, denied service connection for bilateral 
hearing loss, and denied service connection for tinnitus.  

The issues of entitlement to an increased evaluation for 
residuals of a fracture, T-12 and L-1, with lumbosacral 
strain and service connection for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has tinnitus etiologically related to active 
service.   


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
September 2002 letter, prior to issuance of the February 2003 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date.  However, in light of the Board's 
favorable decision, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision in the 
present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any such failure was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO shall address 
any notice defect regarding disability ratings and effective 
dates when effectuating the award.    

The veteran's service medical records and VA examinations 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

The veteran is seeking service connection for tinnitus.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the evidence supports 
the veteran's claim.
 
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service. 38 C.F.R. § 3.303(d) 
(2005).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2005).  ACDUTRA includes full-time 
duty performed for training purposes by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(3) (2004).  Presumptive periods do 
not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Thus, service connection may 
be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA, or 
from an injury incurred or aggravated while performing 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records contain no complaints, diagnoses, or 
treatment for tinnitus or hearing problems.  An April 1965 VA 
orthopedic examination report reflects an in-service head and 
back injury that occurred while the veteran was demolishing a 
pre-fabricated building in Germany in June 1962. 

The record shows that the veteran served on ACDUTRA for 45 
days in August 1971, October 1971, and May 1972; 15 days in 
July 1972; 14 days in June 1977; 14 days in April 1978; 14 
days in June 1979; 15 days in April 1980; 15 days in May 
1981; 15 days in June 1982; 15 days in August 1983; 15 days 
in August 1984; 15 days in July 1985; 16 days in November 
1988; 15 days in April 1989; and 15 days in June 1990.  
Military personnel records submitted in February 2004 by the 
veteran show that he served as a training officer in the USAR 
between 1980 and 1982.  A biographical summary submitted by 
the veteran in February 2004 reflects civilian employment 
working with computers from February 1970 to January 1993.   

Annual USAR examinations in August 1975, August 1979, and May 
1983, June 1987, January 1989, June 1991, and November 1991 
reflect an increase in hearing loss, particularly notable in 
the right ear between August 1979 and June 1987.  In an 
August 1979 audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
NR
15
LEFT
10
10
10
NR
25

In a May 1983 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
45
40
LEFT
10
5
5
30
25

In a June 1987 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
45
50
45
LEFT
0
0
0
30
30

During an October 2002 VA audiological examination, the 
veteran reported a history of gunfire noise exposure in the 
army, and very little light-level noise exposure in civilian 
life.  He claimed that his tinnitus was of a gradual onset 
while he was in the USAR.  He reported that his tinnitus was 
unilateral, in the right ear only, and occurred off and on 
daily.  The veteran's claims file was not available for 
review.  The examiner stated that he was unable to provide an 
opinion regarding etiology of the veteran's tinnitus.  

During an October 2002 VA examination for ear disease, the 
veteran reported a history of bilateral hearing loss, in the 
right ear more than the left, and tinnitus since 1980 
becoming progressively worse.  The veteran reported that, 
while he was in the military, he was assigned to train other 
soldiers in basic training and was exposed to the noise of 
gunfire and demolition charges on a daily basis.  He stated 
that he did wear ear protectors.  He stated that from 1969 to 
1996, he was in the USAR and was exposed to the noise from 
rifles, pistol fire, and demolition charges.  He stated he 
had been employed as a computer manager since separation and 
had not been exposed to a noisy environment.  The veteran 
also reported a history of right ear infection that occurred 
on three occasions while in the military.  The veteran's 
claims file was not available for review.  The examiner 
stated that the veteran's tinnitus was more likely than not 
due to acoustic trauma while in the military.  

The veteran is currently diagnosed with tinnitus and medical 
evidence establishes a nexus between the veteran's tinnitus 
and in-service events.  In a December 2003 lay statement, the 
veteran claimed that he was subjected to noise from 
demolition charges, and rifle and pistol fire as a USAR 
training officer and reported that he was responsible for 
training recruits in these skills.  During an October 2002 VA 
examination, the veteran reported onset of tinnitus in 1980.  
An April 1965 VA orthopedic examination report shows that the 
veteran was exposed to demolition charges in service.  The 
record reflects little noise exposure in the veteran's 
civilian occupation working computers.  The veteran had 
ACDUTRA as a training officer in the USAR between 1980 and 
1982, and audiological examinations reflect an increase in 
hearing loss, particularly in the right ear between August 
1979 and June 1987.  The evidence of record supports the 
veteran's claim of in-service noise exposure, and an October 
2002 VA examination related the veteran's tinnitus to the 
reported acoustic trauma.  Therefore, the Board finds that 
the evidence supports the veteran's claim for tinnitus.  

C.  Conclusion

The veteran has been diagnosed with tinnitus, the record 
reflects likely in-service exposure to noise, and medical 
evidence shows that the veteran's tinnitus is more likely 
than not due to in-service acoustic trauma.  Therefore, the 
Board concludes that service connection for tinnitus is 
warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

1.  Hearing Loss

In a June 2006 Informal Hearing Presentation, the veteran's 
representative contended that a December 2003 statement 
submitted by the veteran was a timely notice of disagreement 
on the issue of hearing loss.  In a December 2003 statement, 
the veteran appeared to express disagreement with a February 
2003 rating decision, which denied entitlement to service 
connection for bilateral hearing loss.  A February 2004 
statement clarified the veteran's intent to include hearing 
loss in his appeal.  The Board finds that the December 2003 
statement was a timely notice of disagreement.  However, a 
statement of the case in regard to this issue has not been 
associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

2.  Residuals of a Fracture, T-12 and L-1, with Lumbosacral 
Strain

The veteran filed his claim in June 2002.  In a May 2004 
statement of the case, the RO included disability ratings for 
38 C.F.R. § 4.71a, Diagnostic Code 5292, and indicated that a 
February 2003 rating decision, which continued a 10 percent 
evaluation for residuals of a fracture, T-12 and L-1, with 
lumbosacral strain was based on these ratings.  VA amended 
the rating schedule for evaluating disabilities of the spine 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, which 
became effective on September 23, 2003.  These current 
ratings contained in Diagnostic Codes 5235-5243 were not 
considered by the RO and were not included in the May 2004 
statement of the case.  

During the October 2002 VA examination, the examiner stated 
that the veteran's pain was due to facet arthritis, which was 
directly related to his trauma, and that degenerative lumbar 
discs were more likely than not associated with his service-
related injury.  The Board finds that the record reasonably 
raises a claim for service connection for degenerative disc 
disease secondary to the veteran's service-connected 
residuals.  The Board finds that these issues are 
inextricably intertwined.   See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, the RO must also consider the 
schedular criteria for a vertebral fracture, degenerative 
arthritis of the spine, and intervertebral disc syndrome, 
Diagnostic Code 5285 (in effect prior to September 23, 2003), 
Diagnostic Code 5293 (in effect prior to September 23, 2002, 
and September 23, 2003), and Diagnostic Codes 5235 - 5243 
(effective on September 23, 2003).
  
In an August 2004 statement and in a June 2006 Informal 
Hearing Presentation, the veteran and his representative 
contended that his current back disability has worsened since 
the last VA examination in October 2002.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  Where a claimant 
asserts that the disability in question has increased in 
severity since the most recent rating examination, an 
additional examination is appropriate. See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a VA 
examination is necessary to determine the current severity of 
the veteran's disability, and to address the schedular 
criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 
5243 (effective on September 23, 2003), Diagnostic Code 5285 
(in effect prior to September 23, 2003), and Diagnostic Code 
5293 (in effect prior to September 23, 2002, and September 
23, 2003). 

After the development is complete, the RO should readjudicate 
the claim with consideration of all applicable schedular 
criteria, including Diagnostic Codes 5235 - 5243 (effective 
on September 23, 2003), Diagnostic Codes 5285, 5292 (in 
effect prior to September 23, 2003), and Diagnostic Code 5293 
(in effect prior to September 23, 2002, and September 23, 
2003).  The Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to the 
applicable effective date, neither the RO nor the Board could 
apply the revised rating schedule.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these matters.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should issue a statement of 
the case addressing the issue of 
bilateral hearing loss.  The veteran 
should be given an opportunity to 
perfect an appeal by submitting a 
timely substantive appeal.  The RO 
should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
this issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

3.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current 
severity of residuals of a fracture, T-12 
and L-1, with lumbosacral strain.  The 
examiner should review the claims folder 
and identify any current residuals of the 
veteran's fracture with respect to all 
applicable schedular criteria.  Findings 
should address:

A.  Degree of forward flexion of the 
thoracolumbar spine; combined range of 
motion of the thoracolumbar spine, 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation; muscle spasm, 
guarding or localized tenderness 
resulting in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 
and any favorable or unfavorable 
ankylosis;

B.  The total duration of incapacitating 
episodes due to intervertebral disc 
syndrome over the past 12 months; any 
chronic orthopedic and neurological 
manifestations of intervertebral disc 
syndrome; and the severity of symptoms of 
intervertebral disc syndrome, with or 
without recurring attacks;

C.  Whether there is demonstrable 
deformity of T-12 and L-1; or muscle 
spasm; 

D.  Whether there is functional loss due 
to flare-ups of pain, fatigability, 
incoordination, pain on movement, and 
weakness.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

5.  Thereafter, the RO should formally 
adjudicate the issue of service 
connection for intervertebral disc 
disease to include on the basis of 
secondary service connection (due to, the 
result of, or aggravated by the veteran's 
service-connected residuals of fracture 
with lumbosacral strain.  The veteran 
should be provided with notice of the 
determination and an opportunity to place 
such issue in appeal status by the filing 
of a notice of disagreement, and 
substantive appeal once a statement of 
the case is issued.

6.  Then, the RO should readjudicate the 
claim for an increased evaluation for 
residuals of a fracture, T-12 and L-1, 
with lumbosacral strain.  The RO should 
consider current ratings under the 
Schedule of Ratings for the musculo-
skeletal system for the spine, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, as 
well as Diagnostic Code 5285 (in effect 
prior to September 23, 2003), and 
Diagnostic Code 5293 (in effect prior to 
September 23, 2002, and September 23, 
2003).  

7.  If the benefits sought on appeal 
remain denied, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal (to 
include Diagnostic Codes 5235 - 5243 
(effective on September 23, 2003), 
Diagnostic Codes 5285, 5292 (in effect 
prior to September 23, 2003), and 
Diagnostic Code 5293 (in effect prior to 
September 23, 2002, and September 23, 
2003)).  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


